Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 1 of 25

EXHIBIT “1”
10

11

12

13

14

15

16

17

1B

19

'20

 

 

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 2 of 25

Electronically Issued
4/14/2021 4:15 PM

SUMM.

Justin G, Randall, Esq.
Nevada Bar No. 12476

ER INJURY ATTORNEYS
4795 South Durango Drive
Las Vegas, Nevada 89147
Telephone: (702) 968-7500
Facsimile: (702) 968-7525
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA
TEEFAHA R, KASYONAN, individually, ) CASE NO: A-21-832932-C
) CASE NO,
‘ Plaintiff, ) DEPT. NO, Department 16
)
V. )
. ) SUMMONS
99.CENTS ONLY STORES LLC, a California )
Limited Liability Company; DOES I-V; and ROE)
CORPORATIONS II-V, inclusive, }
)
Defendants. )
)

 

NOTICE! YOU HAVE BEEN SUED, THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR

| BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS, READ THE INFORMATION BELOW.

99 CENTS ONLY STORES LLC, a California Limited Liability Company

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth in the
Complaint.

1, If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of service,
you must do the following:
a. File with the Clerk of this Court, whose address is shown below, a formal written response to the Complaint in
accordance with the rules of the Court, with the appropriate filing fee.
b, Serve a copy of your response upon the attorney whose name and address is shown below,
2. Unless you respond, your default will be entered upon application of the Plaintlff(s) and this Court may enter a

judgment against you for the relief demanded in the Complaint, which could result in the taking of moncy or property or other
relief requested in the Complaint

3, If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your response inay be
filed on time.
4. The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission members

and legislatoi's, A days afer service of this summans within which to file an answer or othor responsive pleading to

the complaint,
STEVEN D. GRIERSON
i¥ection of: CLERK OF THE COURT

   
 

Issued at tl

 

 

— f 2s PROG A EL we 4/14/2021

Aystin, G Randall, Esq. DEPUTY CLEC , DATE
“\|-Navida Bar No. 12476 : 200 Lewis Avenue, 5" Floor

4795 South Durango Drive Las Vegas, Nevaun 89155-1601!

Las Vegas, Nevada 89147

Attorneys for Plaintiff Mae) Samet

- i

Case Number: A-21-832932-C

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 3 of 25

Electronically Filed
4/14/2021 4:15 PM
Steven D. Grierson

om OF OEE: .

COMP
Justin G, Randall, Esq,

Nevada Bar No. 12476

ER INJURY ATTORNEYS CASE NO: A-21-8 Qn:
4795 South Durango Drive De ed
Las Vegas, Nevada 89147 panmen

Telephone: (702) 968-7500
Facsimile; (702) 989-7525
Email: -justin@erinjuryattorneys,com
Attorneys for Plaintiff

DISTRICT COURT
CLARK COUNTY, NEVADA
TEFFAHA R,. KASYONAN, individually,

)
) CASENO,

Plaintiff, } DEPT. NO.

Vy

Limited Liability Company; DOES [-V; and ROE

2d
)

+99 CENTS ONLY STORES LLC, a California ) COMPLAINT
CORPORATIONS II-V, inclusive,
)
}

Defendants. j
)
Plaintiff TEFFAHA R. KASYONAN (‘Plaintiff’) complains as follows:
GENERAL ALLEGATIONS
1, Plaintiff is, and at all times relevant herein, was, a resident of Clark County, Nevada,
2. The actions complained of herein occurred in Clark County, Nevada.
3, Defendant 99 CENTS ONLY STORES LLC, is, and at all times mentioned herein, a
California Limited Liability Company conducting business in Clark County, Nevada.

4, The true names and capacities of the Defendants designated herein as Doe or Roe
Corporations are presently unknown to Plaintiff at this time, who therefore sues said Defendants by such
fictitious names. When the true names and capacities of these defendants are ascertained, Plaintiffs will
amend this Complaint accordingly.

5. At all times pertinent herein, Defendants were agents, servants, employees or joint venturers
of every other Defendant, and at all times mentioned herein were acting within the scope and course of said
agency, employment, or joint venture, with knowledge and permission and consent of all other named

Defendants.

-1-

 

 

 

Case Number: A-21-832932-C
 

~

sa Dn Ww

10

11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

TW

 

 

 

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 4 of 25

6. On September 3, 2019, Plaintiff was an invitee of Defendants at 99 CENTS ONLY
STORES LLC, located at 9230 S, Eastern Ave,, Las Vegas, Nevada (hereafter the “Property”).
7. Defendants maintained and were in control of the Property.

8. While visiting the Property, Plaintiff slipped and fell on a liquid substance on the floor

(hereafter the “dangerous condition”), causing Plaintiff to sustain serious injuries.

9. Under information and belief, Defendants had actual notice or should have known of the

dangerous condition.

10. Defendants should have warned or otherwise made safe the dangerous condition because
that condition was non-obvious to Plaintiff.

1!, Defendants negligently, carelessly, and recklessly maintained, constructed and allowed the

dangerous condition to exist.

12, Asadirect and proximate result of the negligence of all Defendants, Plaintiff sustained
injuries to her back, bodily limbs, organs and systems, all or some of which conditions may be permanent
and disabling, and all to Plaintiff's damage in a sum in excess of $15,000.00.

13, Asadirect and proximate result of the negligence of all Defendants, Plaintiff received

medical and other treatment for the aforementioned injuries, and said services, care, and treatment are

/ continuing and shall continue in the future, all to the damage of Plaintiff.

14. As adirect and proximate result of the negligence of all Defendants, Plaintiff has been

required to, and has limited occupational and recreational activities, which has caused and shall continue to

| cause Plaintiff loss of earning capacity, lost wages, physical impairment, mental anguish, and loss of

enjoyment of life, in a presently unascertainable amount.

15.  Asadirect and proximate result of the aforementioned negligence of all Defendants,
Plaintiff has been required to engage the services of an attorney, incurring attorney’s fees and costs to bring
this action.

FIRST CAUSE OF ACTION
16. Plaintiff incorporates paragraphs 1 through 15 of the Complaint as if those paragraphs were

fully incorporated herein.

 

 

 
Hw
A
hw

 

 

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 5 of 25

17, Defendants owed Plaintiff a duty of care to warn Plaintiff of the non-obvious and dangerous

condition,

18. Defendants breached this duty of care by failing to warn Plaintiff of the dangerous, non-
obvious condition,

19, Defendants’ negligence directly and proximately caused Plaintiff serious injury.

20. As a direct and proximate result of Defendants’ negligence, Plaintiff received medical and
other treatments for injuries sustained to her bodily limbs, organs and nervous systems, all or some of

which conditions may be permanent and disabling and, all to Plaintiffs damage in a sum in excess of

$15,000,00. Said services, care, and treatment are continuing and shall continue in the future,

21, Asa direct and proximate result of Defendants’ negligence, Plaintiff has been required to

and has limited certain recreational activities, which have caused, and shall continue to cause loss of

enjoyment of life.

22. Plaintiff has been required to engage the services of an attorney, incurring attorney's fees

‘and costs to bring this action.

WHEREFORE, Plaintiff expressly reserves the right to amend this complaint prior to or at the time

of trial of this action, to insert those items of damage not yet fully ascertainable, prays judgment against all

| Defendants, and each of them, as follows;

1, For general damages in an amount in excess of $15,000.00;
2, For special damages in an amount in excess of $15,000.00;
3, For reasonable attorney's fees and costs;

4, For property damages sustained by Plaintiff;

5. For interest at the statutory rate; and

TIAN

\\

Wy

 

——a ek me
 

 

 

bw

10

It

16
7
18
19
20
21

22: |

23
24
25
26
27

28

oOo wa NAN HD Se W

12 |
13 |
4 |
15 dh

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 6 of 25

 

 

5. For such other relief as the Court deems just and proper,

ER INJURY ATTORNEYS

 

By: a
Justin G. Randall, Esq.
Nevada Bar No. 12476
4795 South Durango Drive
Las Vegas, Nevada 89147
Attorneys for Plaintiff

 

 

 

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.880.0007 | F. 702.880.296-4

LAW FIRM

Case

10
11
12
13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

 

ANS

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile
Lbrandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsny.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

DISTRICT COURT
CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN,
individually,

Plaintiff, DEPT. NO.: 16
VS.

99 CENTS ONLY STORES LLC, a
California Limited Liability Company;
DOES I-V; and ROE
CORPORATIONS II-V, inclusive,

 

Defendants.

 

COMPLAINT

herein as follows:

Page | of 5

 

Case Number: A-21-832932-C

P:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 7 of 25

CASE NO.: A-21-832932-C

DEFENDANT, 99 CENTS ONLY STORES LLC’S ANSWER TO PLAINTIFE’S

COMES NOW, Defendant, 99 CENTS ONLY STORES LLC., by and through its
attorneys, LEW BRANDON, JR., ESQ., JEFFREY ORR, ESQ., and HOMERO GONZALEZ,

ESQ., of BRANDON | SMERBER LAW FIRM, and hereby answers Plaintiff's Complaint on file

Electronically Filed
4/23/2021 9:34 AM
Steven D. Grierson

# OF THE a.

 
139 LE. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

P:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 8 of 25

1. Answering Paragraphs 1, 2, 4, 5, 6, 7 and 8 of Plaintiff's Complaint on file herein,
Defendant is without sufficient knowledge or information to form a belief as to the truth or falsity
of the said allegations and therefore denies same.

2. Answering Paragraph 3 of Plaintiff's Complaint on file herein, Defendant admits the
allegations contained therein.

3. Answering Paragraphs 9, 10, 11, 12, 13, 14 and 15 of Plaintiff's Complaint on file
herein, Defendant denies the allegations contained therein.

FIRST CAUSE OF ACTION

4, Answering Paragraph 16 of Plaintiff's Complaint on file herein, Defendant repeats
and realleges each and every allegation contained in Paragraphs 1 through 15 as though fully set
forth herein.

5. Answering Paragraphs 17, 18, 19, 20,21 and 22 of Plaintiff's Complaint on file herein,
Defendant denies the allegations contained therein.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

Plaintiff's Complaint fails to state a claim against Defendant upon which relief can be
granted.

SECOND AFFIRMATIVE DEFENSE

Defendant alleges that at the time and place alleged in Plaintiff's Complaint, Plaintiff did
not exercise ordinary care, caution or prudence for the protection of herself and any damages
complained of by the Plaintiff in her Complaint, were directly or proximately caused or

contributed to by the fault, failure to act, carelessness and negligence of Plaintiff.

Page 2 of 5

 

 

 
—
ee)
S
N
S$
3 fen
Anus
Sea eo
nm HS
Oo a ..
45%
Lon
nA a &
22s
eos
en x
jj oF Ss
a2"
oo “Ay ont
= or

BRANDON | SMERBER
LAW FIRM

Case

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

P:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 9 of 25

THIRD AFFIRMATIVE DEFENSE

 

Defendant alleges that the Plaintiff assumed whatever risk or hazard existed at the time
of this incident, if any there were, and was therefore responsible for the alleged damage suffered
and further that the Plaintiff was guilty of negligence of her own acts which caused or contributed
to by the fault, failure to act, carelessness or negligence of Plaintiff.

FOURTH AFFIRMATIVE DEFENSE
All the risks and dangers involved in the factual situation described in Plaintiff's
Complaint, if any there were, were open, obvious and known to the Plaintiff and by reason thereof,
Plaintiff assumed the risks and dangers inherent thereto.
FIFTH AFFIRMATIVE DEFENSE
Defendant alleges that the negligence of the Plaintiff exceeded that of the Defendant, and
that the Plaintiff is thereby barred from recovery.
SIXTH AFFIRMATIVE DEFENSE
Pursuant to NRCP 11, as amended: All possible affirmative defenses may not have been
alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the filing
of Defendant’s Answer, and therefore, Defendant reserves the right to amend this Answer to
allege additional affirmative defenses if subsequent investigation warrants.
SEVENTH AFFIRMATIVE DEFENSE
The damages sustained by Plaintiff, if any, were caused by the acts of third persons who
were not agents, servants or employees of this answering Defendant and who were not acting on
behalf of this answering Defendant in any manner or form and as such, this Defendant is not liable

in any matter to the Plaintiff.

Page 3 of 5

 

 

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case

10
11
12
13
14
15
16
17

18

20
2]
22
23
24
25
26
27

28

 

 

R:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 10 of 25

EIGHTH AFFIRMATIVE DEFENSE
Defendant at all times relevant to the allegations contained in Plaintiff's Complaint, acted
with due care and circumspection in the performance of any and all duties imposed on it.
NINTH AFFIRMATIVE DEFENSE
That it has been necessary of the Defendant to employ the services of an attorney to defend
the action and a reasonable sum should be allowed Defendant for attorney’s fees, together with
costs of suit incurred herein.
TENTH AFFIRMATIVE DEFENSE
Plaintiff has failed to mitigate her alleged damages, and, to the extent of such failure to
mitigate any damages awarded to Plaintiff, should be reduced accordingly.
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiff's claims are barred by applicable statutes of limitations.
TWELFTH AFFIRMATIVE DEFENSE
Defendant objects as to authentication, foundation and genuineness of all of Plaintiff's
medical providers and documents listed or presented by Plaintiff.
WHEREFORE, Defendant, 99 CENTS ONLY STORES LLC., prays as follows:
1. That Plaintiff take nothing by way of her Complaint on file herein;
2. For reasonable attorney’s fees and costs of suit incurred herein;
Mf
Mf
Hl
Hf

///

Page 4 of 5

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.880.2964

LAW FIRM

Case f

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 11 of 25

3. For such other and further relief as the Court may deem just and proper in the premises.
DATED this 23 day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
(702) 384-8424

(702) 384-6568 - facsimile
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

CERTIFICATE OF SERVICE
Pursuant to NRCP 5(b), I hereby certify that on April 23, 2021, I served the foregoing
DEFENDANT, 99 CENTS ONLY STORES, LLC’S ANSWER TO PLAINTIFF’S
COMPLAINT through the Court’s ECF electronic filing system, upon the following:

JUSTIN G. RANDALL, ESQ.
Nevada Bar No. 12476

ER INJURY ATTORNEYS
4795 South Durango Drive

Las Vegas, Nevada 89147
702-968-7500

Facsimile 702-989-7525
Justin@erinjuryattorneys.com
Attorneys for Plaintiff,
TEFFAHA R. KASYONAN

 

/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 5 of 5

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case 9

10
1
12
13
14
15
16
17

18

20
21
22
23
24
25
26
27

28

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 12 of 25

Electronically Filed
4/23/2021 9:36 AM
Steven D. Grierson

IAFD CLERK OF THE “
LEW BRANDON, JR., ESQ. ,

Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile
l.brandon(@bsnvlaw

a.guzik@bsnv. law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

 

DISTRICT COURT
CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN,

individually,

CASE NO.: A-21-832932-C
Plaintiff, DEPT, NO.: 16

vs.

99 CENTS ONLY STORES LLC, a
California Limited Liability Company;
DOES I-V; and ROE
CORPORATIONS II-V, inclusive,

 

Defendants.

 

INITIAL APPEARANCE FEE DISCLOSURE
(NRS CHAPTER 19)

Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
parties appearing in the above-entitled action as indicated below:
Defendant 99 CENTS ONLY STORES LLC $223.00
HH

HMI

Page 1 of 2
Case Number: A-21-832932-C

 
139 I. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case §

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 13 of 25

TOTAL REMITTED. ....... 0.0 c cece cece cence eee ne eneeneenes $223.00
DATED this 23% day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 23, 2021, I served a true and
correct copy of the foregoing INITIAL APPEARANCE FEE DISCLOSURE (NRS
CHAPTER 19) through the Court’s ECF electronic filing system, upon the following:

JUSTIN G. RANDALL, ESQ.
Nevada Bar No. 12476

ER INJURY ATTORNEYS
4795 South Durango Drive

Las Vegas, Nevada 89147
702-968-7500

Facsimile 702-989-7525
justin(@erinjuryattorneys.com
Attorneys for Plaintiff,
TEFFAHA R. KASYONAN

/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 
T. 702.380.0007 | F. 702.380.9964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case PI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

D

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 14 of 25

DMJT

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL. brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

Electronically Filed
4/23/2021 9:38 AM
Steven D. Grierson

om OF THE Et

DISTRICT COURT
CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN,
individually,

Plaintiff,
VS.

99 CENTS ONLY STORES LLC, a
California Limited Liability Company;
DOES I-V; and ROE
CORPORATIONS H-V, inclusive,

Defendants.

 

 

CASE NO.: A-21-832932-C
DEPT. NO.: 16

DEMAND FOR JURY TRIAL

COMES NOW, Defendant, 99 CENTS ONLY STORES LLC, by and through its

attorneys of record, LEW BRANDON, JR., ESQ., ANDREW GUZIK, ESQ., and HOMERO

GONZALEZ, ESQ., of the BRANDON | SMERBER LAW FIRM, and hereby demands a Jury

//t

Hl

Page | of 2
Case Number: A-21-832932-C

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964.

LAW FIRM

Case

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 15 of 25

Trial in the above-entitled action.
DATED this 23 day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 23, 2021, I served a true and
correct copy of the foregoing DEMAND FOR JURY TRIAL through the Court’s ECF electronic
filing system, upon the following:

JUSTIN G. RANDALL, ESQ.
Nevada Bar No. 12476

ER INJURY ATTORNEYS
4795 South Durango Drive

Las Vegas, Nevada 89147
702-968-7500

Facsimile 702-989-7525
justin@erinjuryattorneys.com
Attorneys for Plaintiff,
TEFFAHA R. KASYONAN

/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 
139 k. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

B:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 16 of 25

Electronically Filed
4/23/2021 9:39 AM
Steven D. Grierson

CSRE CLERK OF THE OE,
LEW BRANDON, JR., ESQ. :

Nevada Bar No. 5880

ANDREW GUZIK, ESQ.

Nevada Bar No. 12758

HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

l.brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

DISTRICT COURT
CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN,

individually,

CASE NO.: A-21-832932-C
Plaintiff, DEPT. NO.: 16

vs.

99 CENTS ONLY STORES LLC, a
California Limited Liability Company;
DOES I-V; and ROE
CORPORATIONS II-V, inclusive,

 

Defendants.

 

CONSENT TO SERVICE BY ELECTRONIC MEANS THROUGH E-FILING
PROGRAM

The undersigned parties hereby consent to service of documents by electronic means
through the Court’s E-filing program on behalf of the following parties: 99 CENTS ONLY
STORES LLC.

Documents served by electronic means must be transmitted to the following persons at

the e-mail addresses listed: |.brandon(@bsnv.law; a.guzik@bsnv.law: and h.gonzalez(@bsnv.law.

Page 1 of 2

 

 

 

Case Number: A-21-832932-C
T. 702.380.0007 | F. 702.880.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

LAW FIRM

BRANDON | SMERBER

Case

10

12
13
14
15

16

18
19
20
21
22
23
24
25
26
27

28

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 17 of 25

It is my understanding that the attachments may be transmitted to the program in any
format and will be converted to a PDF file before service is effected.
The undersigned also acknowledges that this Consent does not require service by
electronic means unless the serving party elects to do so.
DATED this 23" day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.
LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 23, 2021, I served a true and
correct copy of the foregoing CONSENT TO SERVICE BY ELECTRONIC MEANS
THROUGH E-FILING PROGRAM through the Court’s ECF electronic filing system, upon
the following:

JUSTIN G. RANDALL, ESQ.

Nevada Bar No. 12476

ER INJURY ATTORNEYS

4795 South Durango Drive

Las Vegas, Nevada 89147

702-968-7500

Facsimile 702-989-7525

justin(@erinjuryattorneys.com

Attorneys for Plaintiff,

TEFFAHA R. KASYONAN
/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 

 

 
139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 709.380.2964

LAW FIRM

Case ®

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 18 of 25

Electronically Filed
4/23/2021 9:41 AM
Steven D. Grierson

DSST CLERK OF THE oH)
LEW BRANDON, JR., ESQ. '

Nevada Bar No. 5880

ANDREW GUZIK, ESQ.

Nevada Bar No. 12758

HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

l. brandon@bsnv.law
a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

DISTRICT COURT
CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN,

individually,

CASE NO.: A-21-832932-C
Plaintiff, DEPT. NO.:: 16

vs.

99 CENTS ONLY STORES LLC, a
California Limited Liability Company;
DOES I-V; and ROE
CORPORATIONS J-V, inclusive,

Defendants.

 

 

DISCLOSURE STATEMENT PURSUANT TO NRCP 7.1
The undersigned counsel of record for Defendant, 99 CENTS ONLY STORES LLC,
hereby certifies that to their knowledge, Defendant, 99 CENTS ONLY STORES LLC, is a
limited liability company with no publicly held company owning ten percent (10%) or more of

99 CENTS ONLY STORES LLC.

Page | of 2
Case Number: A-21-832932-C

 
T. 702.380.0007 | F. 702.380.296-1

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case ®

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 19 of 25

There are no other known interested parties other than those identified.
DATED this 23" day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 E. Warm Springs Road

Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES, LLC.

CERTIFICATE OF SERVICE
[hereby certify that on April 23, 2021, 1 served a copy of the foregoing DISCLOSURE
STATEMENT PURSUANT TO NRCP 7.1 through the Court’s ECF electronic filing system,
upon the following:

JUSTIN G. RANDALL, ESQ.

Nevada Bar No. 12476

ER INJURY ATTORNEYS

4795 South Durango Drive

Las Vegas, Nevada 89147

702-968-7500

Facsimile 702-989-7525

justin@erinjuryattorneys.com

Attorneys for Plaintiff,

TEFFAHA R. KASYONAN
/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 
T. 702.380.0007 | F. 702.380.2964

139 E. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER
LAW FIRM

Case

10

1]

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

A:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 20 of 25

Electronically Filed
4/23/2021 9:42 AM
Steven D. Grierson

REQT CLERK OF THE COU
LEW BRANDON, JR., ESQ. ' Abie

Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231
BRANDON | SMERBER LAW FIRM
139 E. Warm Springs Road

Las Vegas, Nevada 89119

(702) 380-0007

(702) 380-2964 — facsimile

lL brandon@bsnv.law

a.guzik@bsnv.law

h.gonzalez@bsnv.law
Attorneys for Defendant,

99 CENTS ONLY STORES LLC

 

DISTRICT COURT
CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN,

individually,

CASE NO.: A-21-832932-C
Plaintiff, DEPT. NO.: 16

vs.

99 CENTS ONLY STORES LLC, a
California Limited Liability Company;
DOES I-V; and ROE
CORPORATIONS II-V, inclusive,

 

Defendants.

 

NRCP 16.1(a)(1)(C) REQUEST FOR COMPUTATION OF DAMAGES AND
DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP 16.1(a)(1)(A)(ii)
REQUEST FOR MEDICAL PROVIDER IDENTITY

Pursuant to NRCP 16.1(a)(1)(C), Defendant 99 CENTS ONLY STORES LLC, hereby
requests that Plaintiff, TEFFAHA R. KASYONAN, provide within thirty (30) days of this

Request, computation of any and all categories of damages claimed by Plaintiff, including making

available for inspection and copying as under Rule 34, the documents or other evidentiary matter

Page | of 2

 

 

 

Case Number: A-21-832932-C
139 ff. WARM SPRINGS RD.
LAS VEGAS, NEVADA 89119

BRANDON | SMERBER

T. 702.380.0007 | F. 702.380.2964

LAW FIRM

Case

10
11
12
13

14

16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

H:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 21 of 25

not privileged or protected from disclosure on which such computation is based, including
materials bearing on the nature and extent of injuries suffered.
DATED this 23% day of April, 2021.
BRANDON | SMERBER LAW FIRM

/s/ Lew Brandon, Jr., Esq.

LEW BRANDON, JR., ESQ.
Nevada Bar No. 5880
ANDREW GUZIK, ESQ.
Nevada Bar No. 12758
HOMERO GONZALEZ, ESQ.
Nevada Bar No. 15231

139 East Warm Springs Road
Las Vegas, Nevada 89119
Attorneys for Defendant,

99 CENTS ONLY STORES, LLC

CERTIFICATE OF SERVICE
Pursuant to Nev. R. Civ. P. 5(b), I certify that on April 23, 2021, I served a true and
correct copy of the foregoing NRCP 16.1(a)(1)(C) REQUEST FOR COMPUTATION OF
DAMAGES AND DISCLOSURE OF SUPPORTING DOCUMENTS AND NRCP
16.1(a)(1)(A)Gii) REQUEST FOR MEDICAL PROVIDER IDENTITY through the Court’s
ECF electronic filing system, upon the following:

JUSTIN G. RANDALL, ESQ.

Nevada Bar No. 12476

ER INJURY ATTORNEYS

4795 South Durango Drive

Las Vegas, Nevada 89147

702-968-7500

Facsimile 702-989-7525

justin@erinjuryattorneys.com

Attorneys for Plaintiff,

TEFFAHA R. KASYONAN
/s/ Bonita Alexander
An Employee of BRANDON | SMERBER LAW FIRM

Page 2 of 2

 
13

14

15

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 22 of 25

ABREA
Justin G. Randall, Esq.
Nevada Bar No. 12476
ER INJURY ATTORNEYS
4795 South Durango Drive
Las Vegas, Nevada 89147
Telephone: (702) 968-7500
Facsimile: (702) 968-7525
Email: justin@erinjuryattorneys.com
Attorneys for Plaintiffs
DISTRICT COURT

CLARK COUNTY, NEVADA

TEFFAHA R. KASYONAN, individually,
CASE NO.: A-21-832932-C

Plaintiff, DEPT NO.: 16

Vv.

99 CENTS ONLY STORES LLC, a California
Limited Liability Company; DOES I-V; and
ROE CORPORATIONS II-V, inclusive,

Defendants.

 

 

PETITION FOR EXEMPTION FROM ARBITRATION

COMES NOW Plaintiff, TEFFAHA R. KASYONAN, by and through her attorneys of record,
JUSTIN G. RANDALL, ESQ., of ER INJURY ATTORNEYS, and hereby requests the above entitled
matter be exempted from arbitration pursuant to Nevada Arbitration Rule 3 and 5, as this case:

1.___— presents a significant issue of public policy;

2. _XX_ involves an amount in issue in excess of $50,000, exclusive of interest and costs;

3.______ presents unusual circumstances which constitute good cause for removal from the

program.

This is an action for personal injuries resulting from a slip and fall incident that occurred on
September 3, 2019 in Clark County Nevada. On this date, Plaintiff was an invitee of Defendant 99
CENTS ONLY STORES LLC. While visiting the property, Plaintiff slipped on a slippery, liquid
substance, causing Plaintiff serious injuries.

To date, Plaintiff TEFFAHA R. KASYONAN has incurred the following medical expenses as

a result of the subject incident:

 
10

12

13

14

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 23 of 25

 

 

 

 

 

 

 

 

1. | Community Ambulance $1,132.33
2. | St. Rose Dominican Hospital- Siena Campus $84,634.00
3. | Vituity Partners $2,406.00
4, | Radiology Associates of Nevada $946.44
5. | Beaumont Hospital $46,690.76
6. | Advanced Family Medicine $3,068.22

TOTAL DAMAGES $138,877.75

 

 

 

 

Since the fall, Plaintiff has spent significant time inpatient at hospitals due to pain and blood

clots. Plaintiff is still gathering her records and bills for her care.

As is evidenced by the injuries diagnosed by Plaintiff's healthcare providers, together with
the significant medical expenses incurred by Plaintiff and the future cost of treatment, Plaintiff's
case has a probable jury award value in excess of $50,000. Accordingly, and pursuant to N.A.R. 3,
this matter is appropriately exempted from the Court Annexed Arbitration Program. Further, this

request for exemption has been timely filed pursuant to the requirements set forth in N.A.R. 5.

Based upon the foregoing, I hereby certify pursuant to N.R.C.P. 11 this case to be within the
exemption marked above, and I am aware of the sanctions which may be imposed against any
attorney or party who without good cause or justification attempts to remove a case from the

arbitration program.

ER INJURY ATTORNEYS
a

-

‘A ‘

LP
ae
as
ae .

Justin G. Randall, Esq.
Nevada Bar No. 12476
4795 South Durango Drive
Las Vegas, Nevada 89147
Attorneys for Plaintiff

 

 
17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 24 of 25

CERTIFICATE OF SERVICE
Pursuant to N.R.C.P. 5(a), E.D.C.R. 7.26(a) and N.E.F.C.R. 9, I hereby certify that I am an
employee of ER INJURY ATTORNEYS, and on the 27" day of April, 2021, the foregoing
PETITION FOR EXEMPTION FROM ARBITRATION was served by electronic via the Eighth

Judicial Court’s Odyssey E-File and Serve system, to the following counsel of record:

Lew Brandon, Jr., Esq.

Andrew Guzik, Esq.

Homero Gonzalez, Esq.

BRANDON | SMERBER LAW FIRM
138 E Warm Springs Rd.

Las Vegas, Nevada 89119

Attorney for Defendant

/s/ Amber Geiman
An Employee of ER INJURY ATTORNEYS

 
Case 2:21-cv-00715-JCM-VCF Document 1-1 Filed 04/30/21 Page 25 of 25

Bonita Alexander

From: Lewis Brandon

Sent: Tuesday, April 27, 2021 4:16 PM

To: Bonita Alexander

Cc: Homero Gonzalez; Andrew Guzik

Subject: FW: Notification of Service for Case: A-21-832932-C, Teffaha Kasyonan, Plaintiff(s)vs.99

Cents Only Stores LLC, Defendant(s) for filing ADR - Request for Exemption From
Arbitration - ABREA (CIV), Envelope Number: 7790954

Ba- for me Tomorrow- pls START THE fed court removal , stmt, cert interested poartes, disc plan, notice of 26. 1 for
Andrew in 2 weeks. , etc.

LEW BRANDON, JR., ESQ.
BRANDON | SMERBER LAW FIRM
139 E. WARM SPRINGS RD.

LAS VEGAS, NEVADA 89119

TEL. 702-380-0007

FAX. 702-380-2964

From: efilingmail@tylerhost.net <efilingmail@tylerhost.net>

Sent: Tuesday, April 27, 2021 4:14 PM

To: Lewis Brandon <I.brandon@bsnv.law>

Subject: Notification of Service for Case: A-21-832932-C, Teffaha Kasyonan, Plaintiff(s)vs.99 Cents Only Stores LLC,
Defendant(s) for filing ADR - Request for Exemption From Arbitration - ABREA (CIV), Envelope Number: 7790954

Notification of Service

Case Number: A-21-832932-C

Case Style: Teffaha Kasyonan, Plaintiff(s)vs.99
Cents Only Stores LLC, Defendant(s)
Envelope Number: 7790954

 

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

 

 

 

 

 

 

Filing Details
‘Case Number __ A-21-832932-C
case Sy >. a Peta Kesyonan Plaintiff(s)vs.99 Cents Only S Stores LLC,
Date/Time Submitted 4/27/2021 4:12 PM PST OO re
Filing Type —_ [ADR - Request f for Exemption From Arbitration - ABREA (CIV) -
Filing Description _ | Petition for Exemption | from Arbitration — — -

 

 

Filed By |Amber Geiman
